Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
In response to the previous Office action, a Final rejection (mailed on 10/14/2020), Applicants filed a response and amendment received on 02/26/2021.  Said amendment canceled Claims 7, 16 and 18, amended Claims 1-3 and 8-13, and added Claim 19.  Thus, Claims 1-6, 8-15, 17 and 19 are at issue and present for examination.  

Re-iteration of Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claims 1-6, 8-15, 17 and 19 under 35 U.S.C. § 112(a), written description, as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a genus of synthetic apolipoproteins configured to bind lipids to form lipoproteins comprising: a plurality of helical segments each having a primary structure configured to form an alpha helix secondary structure, wherein at least one helical segment of the plurality of helical segments comprises a plurality of 
	To satisfy the written description aspect of 35 U.S.C. § 112, first paragraph, for a claimed genus of [compositions or methods], it must be clear that:  (1) the identifying characteristics of the claimed [compositions or methods] have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these; and (2) a representative number of species within the genus must be disclosed.

	University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description as noted from Enzo Biochemical (see above).
a genus of any synthetic apolipoprotein having any number of helical segments having any hydrophobic amino acid clusters, any hydrophilic amino acid clusters, and one or more α,α’-dialkyl amino acids within the hydrophobic amino acid clusters to provide any amphipathic alpha helix secondary structure (italicized for added emphasis).  It is noted by the Examiner that the newly added structural limitation merely limits the periodicity of hydrophobic and hydrophilic amino acid residues in the primary structures that form an amphipathic alpha helix secondary structure.  The genus of claimed invention is overly broad.  However, Applicants have not provided the structure/function relationship of a “representative number of species” for the genus encompassed by the claims as the disclosure of the specification is limited to the structure of “only one set of the species” (i.e. apo E) as noted above, which does not represent the entire genus which encompasses any and all synthetic apolipoproteins including but not limited to all of the naturally occurring apolipoproteins, i.e., apo A, apoE, apoD, apo J, etc. in addition to any and all of their isoforms, and any and all synthetic forms including any and all modifications.  
Therefore, the specification fails to describe [1] any identification of structural characteristics or properties of any and all genus of synthetic apolipoproteins having 
It is noted by the Examiner that all other dependent claims are included in this rejection because none of them remedy the deficiencies of claim 1 with respect to the ‘written description’ requirement under 35 USC 112(a).
Taken together, the genus of “synthetic apolipoproteins” encompasses widely variant species, having essentially any structure.  While M.P.E.P. section 2163 acknowledges that a single species can describe a genus, it also acknowledges that for a genus that encompasses widely variant species, disclosure of a single species within the genus fails to adequately describe all members of the genus.  Please refer to the M.P.E.P. section 2163 [R-5] under II, A, 3, (a), (ii) for more details with respect to sufficient number of representative species that should be disclosed to describe a widely variant genus.
Given the lack of additional representative species of said genus of “synthetic apolipoproteins”, as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.  


Applicants’ Arguments:
Applicants argue that the rejection seemingly overlooks the description of identifying characteristics provided in the instant specification, such as para [0051] [0053], [0058], [0060]-[0069] [0070]-[0072] and [0084]-[0085], Figure 1, and other related portions of the specification, pointed out in section 8-9 of the Response, including the structural features of the alpha helix and configuration of amino acid as well as the length and the number of alpha-helices in a synthetic apolipoprotein as claimed (MPEP 2163). 
Applicant also notes that the instant claims are directed to "[a] synthetic apolipoprotein ..." and therefore include the features of "[an] ... apolipoprotein", which is defined in the specification as: 
"an amphipathic protein that binds lipids to form lipoproteins" (specification, 
para. [0039]) in line with the additional indications provided in the specification such as: 
[0042] Apolipoproteins known to provide the protein components of the lipoproteins can be divided into six classes and several sub-classes, based on the different structures and functions. Exemplary apolipoprotein known to be able to form lipoproteins comprise Apolipoproteins A (apo A-I, apo A-II, apo A- IV, and apo A-V), Apolipoproteins B (apo B48 and apo B100), Apolipoproteins C (apo C-I, apo C-II, apo 
[0043] In embodiments herein described, synthetic apolipoproteins are provided which are apolipoproteins that comprise at least one non-natural amino acid and/or amino acid residues linked together by a series of peptide or amide bonds. The latter will be formed using established chemical synthetic methods which are identifiable by a skilled person. (Specification, para. [0043]; emphasis added) 
Accordingly, as further discussed during the Interview, Applicant respectfully disagrees with the Examiner when the Examiner indicates: 
"[s]ince the claimed genus encompasses any synthetic apolipoprotein, it is not bound by any structural features of all known, naturally occurring 
apolipoproteins..." (Action, p. 13, last line to p. 14, I. 2; emphasis added) 
and notes that the instant "synthetic apolipoprotein" is indeed an "apolipoprotein" thus possessing the same structural and functional features as a naturally occurring "apolipoprotein" as will be understood by a skilled person, including the functional feature "bind[ing] lipids to form lipoproteins" as currently recited in the claims.
In this connection, Applicant also notes that a person skilled in the art upon review of the description related to apolipoprotein in the instant specification would recognize a known and disclosed correlation between the function "bind[ing] lipids to form lipoproteins" and the structures responsible for that function (MPEP 2163).

Examiner’s Explanation:
Contrary to Applicants’ allegations that Applicants comply with the written description requirement based, the genus of “synthetic apolipoproteins” encompasses widely variant species of any and all synthetic apolipoproteins configured to bind lipids to form lipoproteins comprising: a plurality of helical segments each having a primary structure configured to form an alpha helix secondary structure, wherein at least one helical segment of the plurality of helical segments comprises a plurality of hydrophobic amino acids and a plurality of hydrophilic amino acids positioned in the primary structure to provide an amphipathic alpha helix secondary structure, wherein the plurality of hydrophobic amino acids form an hydrophobic amino acid cluster and the plurality hydrophilic amino acids form an hydrophilic amino acid cluster, and wherein the at least one helical segment comprises one or more non-natural a,a'-dialkyl amino acids within the hydrophobic amino acid cluster, the plurality of hydrophobic amino acids is positioned in the primary structure with a periodicity io+xo where io is a recurring position of a hydrophobic amino acid of plurality of hydrophobic amino acids in the primary structure and xo is a number of amino acids in the helical segment between a first occurrence and a second occurrence of the recurring position io, and the plurality of hydrophilic amino acids is positioned in the primary structure with a periodicity ii;+xi where ii is a recurring position of a hydrophilic amino acid of the plurality of hydrophilic amino acids in the primary structure and xi is a number of amino acids in the helical segment between a first occurrence and a second occurrence of the recurring position ii 
Applicant’s argument that a person skilled in the art upon review of the description related to apolipoprotein in the instant specification would recognize a known and disclosed correlation between the function "bind[ing] lipids to form lipoproteins" and the structures responsible for that function, cannot overcome the instant rejection.  Claims have to stand on their own merits and the teachings from the spec cannot be read into the claims as its limitation.  
Even with the newly added structural limitation from previous claim 7 for the primary structure configured to form an alpha helix, Applicants have not provided the disclosure of the representative species of the claimed genus.
The specification discloses only a single representative species of a genus of synthetic apolipoprotein, i.e., a synthetic apolipoprotein comprising one or more amino acid sequences as set forth in SEQ ID NOs: 5-8, which is modified to include α,α’-dialkyl amino acids which increases stability and/or amphipathicity of apolipoprotein E4 without the modifications (see paragraph [0103] and Table 1B).  However, this single disclosed species fails to provide adequate written description for the claimed genus of synthetic apolipoproteins, which encompasses a genus of any synthetic apolipoprotein having any number of helical segments having any hydrophobic amino acid clusters, any hydrophilic amino acid clusters, and one or more α,α’-dialkyl amino acids within the hydrophobic amino acid clusters to provide any amphipathic alpha helix secondary structure (italicized for added emphasis).  It is noted by the Examiner that the newly added structural limitation merely limits the periodicity of hydrophobic and hydrophilic 
Therefore, the specification fails to describe [1] any identification of structural characteristics or properties of any and all genus of synthetic apolipoproteins having very little structural limitations other than they include one or more α,α’-dialkyl amino acids within the hydrophobic amino acid cluster of an amphipathic alpha helix secondary structure; [2] any identification of structure-to-function relationship between the claimed genus of widely variant structures and how such broad genus of synthetic apolipoproteins can be modified with one or more α,α’-dialkyl amino acids such that one can correlate such broad genera of structures with intended function/activity, i.e., the ability to bind lipids to form lipoproteins, increased stability and/or amphipathicity.  
 For the reasons provided herein and in the previous office action, the instant rejection is maintained.




/JAE W LEE/Examiner, Art Unit 1656                                                                                                                                                                                                        


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656